DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       WATERFALL VICTORIA GRANTOR TRUST II, SERIES G,
                         Appellant,

                                      v.

                          SARAH MCDONALD,
                              Appellee.

                               No. 4D19-3536

                          [November 24, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE11-
0022643.

   Eddy Leal of Eddy Leal, P.A., Miami, for appellant.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellee.
                 ON MOTION FOR REHEARING

PER CURIAM.

  Upon review and consideration of the issues raised on appeal and in
Appellee Sarah McDonald’s motion for rehearing and Appellant’s response,
we grant the motion and withdraw our opinion dated August 25, 2021.
We affirm the final judgment of the trial court in favor of Appellee.

   Affirmed.

MAY, LEVINE and FORST, JJ., concur.

                           *          *          *